Monthly Insights June2014 The Taiwan Fund, Inc. Data as of 6/30/14 Manager's Commentary As the interim manager of the Taiwan Fund Inc. (the "Fund") we have been managing the Fund since late February 2014. This will be our final commentary as the Fund's investment manager as we will step down as the manager and hand over the Fund to our successor on July 22, 2014. Since our takeover, we have made a significant adjustment to the Fund's focus from a "Non-tech and China" to "Tech and US". The rationale behind this change has been our view on the global economy, industry dynamics and portfolio requirements. The equity market in Taiwan has gone through a quiet but notable change since last year. Most strikingly, the revival of the technology sector in Taiwan has been the key driver of the market since February. The tech sector, although the largest sector in the market, has been out of favor over the last few years due to the decline in personal computer (PC) demand, missing the mobile phone opportunity and Apple's lackluster performance against Android devices. It is especially important to understand the importance of Apple's demand to Taiwan's tech supply chain. As a small economy, Taiwan does not have many multinational companies or global brand names. Its companies make a living through the design and manufacturing of hardware for large global companies and Apple has been the largest customer by far over the last few years. On the other hand, Taiwan's non-tech industries, which are also called "traditional industries" in Taiwan, have regained momentum over the last few years mainly due to the rise of China as a new market. As China's growth slowed and demand weakened, the growth expectations for non-tech sectors such as cement, tire and food and beverage have inevitably waned. This is why the revival of tech demand, especially the revival of demand for Apple's products, has become so important to the Taiwan market this year. Mobile phones are now the most important tech product and there are two dominant players in the mobile phone market, Samsung and Apple. Samsung is a vertically integrated company which rarely outsources to Taiwan manufacturers which has left Apple as the single largest driver for Taiwan tech companies. In conclusion there are effectively two competing supply chains, Samsung and Apple, and Taiwan is solely on Apple's side. Additionally, for global demand, there have been two major drivers: China and the United States. China is the key driver for Taiwan's non-tech names and the United States is the most important driver for Taiwan's tech names. This explains why we have made such a massive change to the portfolio's focus from "Non-tech and China" focus to "Tech and US." We have high expectations for Apple's iPhone 6 which is expected to be launched in 3Q this year. The biggest complaint on Apple's previous iPhones has been the screen size. Apple is releasing two new models predicted to have much larger screens, 4.7-inch and 5.5-inch, compared to the current model's 4.0-inch screen. Coupled with Apple's strong brand name, software capability and a loyal client base, we believe the iPhone 6 will do much better than any of Apple's previous iPhone models. As a matter of fact, our in-house research has shown that initial demand for iPhone 6 from Apple will be almost double the demand for last year's iPhone 5s. Almost all leading tech names in Taiwan have significant exposure to Apple's demand. Hon Hai Precision is the largest supplier to Apple. Apple accounts for around 40% of Hon Hai's sales revenue. This year Taiwan Semiconductor Manufacturing Company ("TSMC") replaced Samsung as Apple's application processor (AP) provider for the iPhone 6, as such, Apple is likely to account for 20% of TSMC's sales revenue. Other major Apple suppliers include Largan Precision, a major optical lens suppler, Catcher Technology, a metal casing supplier, and TXC, a crystal component manufacturer. Together they account for a significant proportion of the Fund's current portfolio. Other than Apple related names, we are increasingly excited about the development in the light emitting diode ("LED") sector. LED is a typical example of how a growth industry can be destroyed by undisciplined capital expenditure. Over the last few years, a flood of Chinese companies rushed into the sector which has resulted in massive overcapacity. The Chinese government started to cut its subsidies last year and we are seeing many signals that the industry is becoming more reasonable. The recent announcement of In Brief Net asset value per share Market price Premium/(discount) -10.21% Total net assets $187.64 m Market cap $168.45 m Source: State Street Bank and Trust Company As of June 30, 2014 Fund* % US$ return TAIEX Total Return Index % One Month 4.87% 4.24% Three Months 8.87% 8.58% One Year 24.29% 20.61% Three years % pa 3.84% 5.01% Returns are annualized, except for periods of less than one year. *Source: State Street Bank and Trust Company. NAV performance. †Source: TWSE. Past performance is no guarantee of future results. Fund Details Shares outstanding Exchange listed NYSE Listing date Investment manager Allianz Global Investors U.S. LLC (AllianzGI U.S.) Source: State Street Bank and Trust Company Fund Manager Weimin Chang Helena Pi The Taiwan Fund, Inc. the merger between Epistar and Formosa Epitaxy, the top two epitaxy wafer manufacturers in Taiwan, has further supported our opinion that the industry has finally restored its capital expenditure discipline. We currently hold two companies in the LED sector, Epistar and MPI. We believe they are the perfect representatives of the LED sector in Taiwan. During the month, we took the opportunity to trim the less liquid positions that remained from the previous manager. A closed-end fund such as the Taiwan Fund Inc. does not need to meet daily subscriptions and redemptions; however a certain degree of liquidity is still important in order to provide flexibility for portfolio adjustments. Those less liquid positions, defined as those requiring over one month to dispose of, once accounted for around 50% of the entire Fund. We have reduced the Fund's exposure to less liquid positions to just above 20%. Investment Review June was again a good month, on both an absolute and relative basis, for the Fund. Over the month TAIEX Total Return index (the "Index") advanced 3.79% (in Taiwan dollar terms) to 13,919 and 4.24% in US dollar terms. The Fund's net asset value ("NAV") increased 4.87% (in US dollar terms) to US$22.82 during the month, outperforming the Index by 0.63%. Over the 2Q14, the Taiwan Fund Inc. also performed well. The NAV of the Fund increased 8.87% (in US dollar terms) during the quarter, compared to 8.58% (in US dollar terms) of the Index. The Fund outperformed the Index by 0.29% over the quarter. Taiwan Outlook In early July, the Taiwan market reached a new high following the global financial crisis in 2008. If dividend payouts over years are included, the market is now at an all-time high. The market is currently driven by liquidity, especially foreign inflows. While there are no immediate threats to the global economy, we believe this liquidity driven rally is likely to continue. However, we will be more cautious towards the second half of 3Q 2014 as we believe the expectations of a US rate hike will gradually erode investor confidence. By then the market will again turn from a liquidity driven market back to fundamentally driven, bottom-up selection market. Objective The Fund was launched on December 23, 1986 to allow US and other investors to access and participate in the growth of the economy and the stock market in Taiwan, the Republic of China. The Fund's investment objective is to seek long-term capital appreciation primarily through investments in equity securities listed in Taiwan. The Fund is a diversified, closed-end management investment company listed on the New York Stock Exchange (NYSE) under the symbol 'TWN'. Taiwan, with its global market leadership in high technology goods and its significant investments throughout mainland China and Southeast Asian economies, is now an integral economic player in the Asia Pacific Region as well as around the world. Investing in Taiwan not only allows investors to capitalize on Taiwan’s dynamic economy, but also allows investors to reap the growth and investment potential of mainland China and other emerging economies of the region. Performance (US$ Returns) NAV % Market Price % One month 4.87% 3.69% Three months 8.87% 8.53% Three years % pa 3.84% 3.57% Source: State Street Bank and Trust Company Sector Allocation Fund** %
